Order entered February 14, 2022




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-22-00081-CV

                    IN RE JOHN DAVID PALMER, Relator

         Original Proceeding from the 397th Judicial District Court
                          Grayson County, Texas
                    Trial Court Cause No. CV-21-1521

                                  ORDER
                Before Justices Schenck, Reichek, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   CORY L. CARLYLE
                                               JUSTICE